Case 21-00741-dd           Doc 27       Filed 06/09/21 Entered 06/09/21 09:46:40                   Desc Main
                                        Document      Page 1 of 4
                                  UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF SOUTH CAROLINA

IN RE:                                 )
                                       )      B/K Case No. 21-00741-DD
ANTHONY JAMES LUCAS                    )
DEBORAH EILEEN LAMONT LUCAS            )      Chapter 7
                                       )
                    Debtors            )
_____________________________________________________________________________________

            NOTICE OF MOTION/APPLICATION AND OPPORTUNITY FOR HEARING
_______________________________________________________________________________________

Kevin Campbell, Trustee has filed papers with the Court objecting to your exemption.

        Your rights may be effected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may with
to consult one.)

        If you do not want the court to disallow the exemption, or you want the court to consider your views on
the objection, then within twenty-one (21) days of service of this notice, you or your attorney must:

         File with the court a written response, return or objection at:

                          1100 Laurel Street
                          Columbia, SC 29201

         Response, returns or objections filed by an attorney must be electronically filed in ecf.scb.uscourts.gov.

        If you mail your response, return, or objection to the court for filing, you must mail it early enough so
the court will receive it on or before the date stated above.

         You must also mail a copy to:

                 Michael H. Conrady, Esq.
                 Post Office Box 684
                 Mt. Pleasant, SC 29465

       Attend the hearing scheduled to be heard on July 20, 2021 at 9:00 a.m. in the United States
Bankruptcy Court, 145 King Street, Room 225, Charleston, South Carolina.

        If no response, return, and/or objection is timely filed and served, no hearing will be held on this
objection, except at the discretion of the judge.

        If you or your attorney do not take these steps, the court may decide that you do not oppose the relief
south in the motion or objection and may enter an order granting that relief.

                                                             CAMPBELL LAW FIRM, P.A.

                                                             /s/ Michael H. Conrady
                                                             MICHAEL H. CONRADY
                                                             Attorney for the Trustee
                                                             Post Office Box 684
                                                             Mt. Pleasant, SC 29465
Mt. Pleasant, South Carolina                                 (843) 884-6874/884-0997(fax)
This 8th day of June, 2021                                   District Court I.D. No. 5560
                                                             mconrady@campbell-law-firm.com



                                                        1
Case 21-00741-dd        Doc 27     Filed 06/09/21 Entered 06/09/21 09:46:40            Desc Main
                                   Document      Page 2 of 4


                            UNITED STATES BANKRUPTCY COURT

                               DISTRICT OF SOUTH CAROLINA

IN RE:                             )
                                   )     B/K Case No. 21-00741-DD
ANTHONY JAMES LUCAS                )
DEBORAH EILEEN LAMONT LUCAS        )     Chapter 7
                                   )
                 Debtors           )
____________________________________________________________________________

                OBJECTION TO PROPERTY CLAIMED AS EXEMPT
____________________________________________________________________________

TO: DEBTORS, CHRISTINE E. BRIMM, ATTORNEY FOR THE DEBTORS

         Kevin Campbell, the duly appointed and acting Chapter 7 Trustee for the above Debtor, by

and through his undersigned attorney, hereby objects to the property claimed as exempt by the

Debtors and would respectfully show unto this honorable Court as follows:

         1.     The Debtors filed for Chapter 7 bankruptcy relief on March 17, 2021.

         2.     On March 17, 2021,the Debtors filed all Schedules, including Schedule A/B and C.

As part of Schedule A/B, the Debtors disclosed a joint ownership interest in 41 Discovery Lane,

Pawley’s Island, SC (the “Residence”) as well as a jointly owned burial plot located in Concord, MA

(the “Burial Plots”).

         3.     The Debtors each filed separate Schedule C’s, with the Debtor Husband asserting

a $55,694 exemption in the Residence pursuant to S.C. Code §15-410-30(a)(1)(a). The Debtor

Wife asserted a $55,694 exemption in the Residence pursuant to S.C. Code §15-410-30(A)(1)(a)

and an $1,800 exemption in the Burial Plots also pursuant to S.C. Code §15-41-30(A)(1)(a).

         4.     Both Debtors also asserted a $1,400 exemption in a joint bank account with the

Bank of America (-3477) joint bank account pursuant to Section 6428A, IRC.

         5.     On April 28, 2021, the Debtors filed amended Schedules A/B and C. Through the

amended Schedule C, the Debtor Husband continued asserting a $55,694 exemption in the


                                                2
Case 21-00741-dd          Doc 27     Filed 06/09/21 Entered 06/09/21 09:46:40             Desc Main
                                     Document      Page 3 of 4


Residence pursuant to S.C. Code §15-410-30(a)(1)(a) but added an additional $900 exemption in

the Burial Plots pursuant to S.C. Code §15-41-30(A)(1)(a). The Debtor wife continued to assert

a $55,694 exemption in the Residence pursuant to S.C. Code §15-410-30(A)(1)(a) and reducing

to $900 the exemption in the Burial Plots also pursuant to S.C. Code §14-41-30(A)(1)(a). They

both also each continued to asserted a $1,400 exemption in a joint bank account with the Bank

of America (-3477) pursuant to Section 6428A, IRC.

        6.      The Trustee objects to the exemptions asserted by each of the Debtors as it relates

to the exemptions claimed in the Residence and Burial Plots, as well as the joint checking account

with the Bank of America (-3477).

                                                Analysis

        As South Carolina has “opted out” of the use of federal exemptions, pursuant to 11 U.S.C.

§522(b)(3)(A) Debtors in bankruptcy may claim certain property as exempt under “State or local

law that is applicable on the date of the filing of the petition...”.

        S.C. Code §15-41-30(A)(1)(a) provides in part for an exemption in “the debtor’s aggregate

interest, not to exceed fifty thousand dollars in value, in real property or personal property that the

debtor or a dependent of the debtor uses as a residence... or in a burial plot for the debtor or

dependent of the debtor...(emphasis added). This exemption clearly allows for either an exemption

in real or personal property used as a residence or in a burial plot. It does not provide for an

exemption in both. If the state legislature had intended the debtor to be able to exempt both, the

legislation would have used the word “and” instead “or”, which is the actual word used.

        Further, as provided for in the March 25, 2021 guidance published by the Office of the

United States Trustee, the “recovery rebates” under the American Rescue Plan Act or 2021 and

CARES Act, would be not be property of the estate. In particular, Congress added 11 U.S.C.

§541(A)(11) to include “recovery rebates made under section 6428 of the Internal Revenue Code



                                                    3
Case 21-00741-dd       Doc 27     Filed 06/09/21 Entered 06/09/21 09:46:40           Desc Main
                                  Document      Page 4 of 4


of 1986.”

       This amendment excludes from property of the estate the “recovery rebates” themselves.

The exemption does not extend to property that is traceable to the recovery rebates. Once these

rebates were deposited into the Debtors’ joint account, they were commingled and became funds

on “deposit” which are considered liquid assets as defined in S.C. Code §15-41-30(A)(5). This

exemption is not available to the Debtors as they have instead claimed a homestead exemption.

       WHEREFORE, the Trustee prays that this Court deny the Debtors’ exemption in either their

Residence or the Burial Plots, and deny the exemptions pursuant to Section 6428A, IRC in the joint

bank account with the Bank of America (-3477); and for such other and further relief this Court

deems just and equitable.

                                                    Respectfully submitted,

                                                    CAMPBELL LAW FIRM, P.A.

                                                     /s/ Michael H. Conrady
                                                    MICHAEL H. CONRADY
                                                    Attorney for the Trustee
                                                    Post Office Box 684
                                                    Mt. Pleasant, SC 29464
                                                    (843) 884-6874/884-0997(fax)
                                                    District Court I.D. No. 5560
Mt. Pleasant, South Carolina                        mconrady@campbell-law-firm.com
June 9, 2021




                                                4
